Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the election filed 8/19/2021, claim 1 is withdrawn, claims 2-11, 33, 40 and 41 have been amended, and claims 15 and 24 are cancelled. Claims 1-14, 16-23 and 25-41 are pending and claims 2-14, 16-23 and 25-41 are under examination. 
Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument that the amended claims are not directed to any judicial exception1, Examiner respectfully disagrees. USPGO 101 guidance explicitly provides that certain graphical user interface for meal planning (Example 22) are not directed to patentable subject matter.2 Throughout the specification, by citing the term “meal planning” in 89 instances, Applicant describes the invention as meal planning. Independent claims expressly recite the meal planning. Further the Office Action explicitly showed that each step can be performed mentally or as an organization of human activities. See infra 101 rejection. 
Regarding the Applicant’s argument that the amended claims integrate the judicial exception into a practical application3, Examiner respectfully disagrees. MPEP instructs examiners how examiners should evaluate this consideration: first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and second, if the specification sets forth an 
Regarding the Applicant’s argument that the amended claims amount to significantly more than the judicial exception4, Examiner respectfully disagrees. First, the Applicant’s allegation with respect to “specific lifestyle interventions coupled with comprehensive data collection in respect of a range of compliance parameters, with the entry activity of the subject underpinning individualized milestone achievement input to facilitate their continued treatment and attainment of a therapeutic goal” are at best mentally performable or via human activities and not even directed to any additional element. It is respectfully submitted that novelty does not make an abstract idea eligible. IpLearn, LLC v. K12 Inc., 76 F. Supp. 3d 525, 534 (D. Del. 2014) ("A new idea, i.e., one that is non-anticipated and non-obvious, does not, however, make an abstract idea patent eligible.").
Regarding the Applicant’s argument that the prior fails to teach or suggests the claimed entry activity5, Examiner respectfully disagrees. Cuthbert expressly teaches:
[0049] In some embodiments, the system of the invention can collect data from the subject for entry into a database.  A subject can enter the messaging platform, and the calendar platform within the objective engine, which can be operable to track a subject's nutrition, exercise effort, and stress levels.  The subject can enter a plurality of data points within the system of the invention including quantitative data points, for example, biometrics such as height and weight, and qualitative data points, such as sadness and happiness levels.  The collective information can be used to produce a data entry in a database for future searching and reference.  A plurality of subject's and user's can produce a plurality of entries in a database for future searching and reference.
Emphasis added. Therefore, the prior art teaches the limitation as claimed. It is noted that the prior Office Action provided the citation to ¶0049, and Applicant provided no explanation as to why the cited ¶0049 fails to teach the claimed entry activity. Examiner respectfully requests Applicant to provide any explanation in any subsequent response.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrase “wherein said validated compliance parameters are selected from the group consisting of generate meal plan, follow meal plan, procure ingredients from a shopping list, engage with digital interface, log daily targets, log hydration, and communicate with coach” in lines 14-15. The verb form is grammatically incorrect and renders the claim indefinite because it is unclear whether the phrase is a part of the claimed validated compliance parameters, or the steps of performing the phrase. For similar reasons, claims 40 and 41, and dependent claims thereof are rejected as well.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 2-14, 16-23 and 25-41 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 2 recite(s) receiving a lifestyle intervention regimen to achieve a therapeutic milestone for said cardiometabolic disorder; entering subject-specific data for one or more validated compliance parameters associated with said therapeutic milestone for said cardiometabolic disorder; and optionally collecting body metric measurements6; and receiving from said subject, said subject-specific data for one or more validated compliance parameters associated with said therapeutic milestone; comparing entry activity comprised of a rate or number of said subject-specific data received from said subject with entry activity by prior subjects; and providing said subject with milestone achievement input, wherein said milestone achievement input is derived, at least in part, from the entry activity comprised of the rate and/or number of subject-specific data received from said subject, and predicts the subject's likelihood of success in achieving the therapeutic milestone for said cardiometabolic disorder at a future date.
The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the generic computer component “by a digital interface and/or database,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer component language, the recited steps in the context of this claim encompass the user manually performing the steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites following additional elements – “digital interface” and “database”. The additional elements in the recited steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The mere recitation of “interface” or “database” is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))). Further, the following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: receiving a user input via the digital interface and storing Id. Furthermore, the receiving a user input via the digital interface and storing data into a generic database is merely extra-solution activity and does not meaningfully limit the claim. The user input data is received and stored in some manner via an interface and doing so with generic computer function is not an inventive concept that meaningfully limits the abstract idea. Furthermore, the Applicant’s specification provides that the elements are well-known as well. In particular, Applicant’s own specification merely describes the additional elements at a relatively high-level, without detail, showing that those elements were well-known. See also MPEP 2106.05(d)(II) (providing a list of court-found well understood, routine and conventional activities previously known to the industry that do not amount to significantly more such as receiving or transmitting data over a network; performing repetitive calculations; electronic recordkeeping; storing and retrieving information in memory; electronically scanning or extracting data from a physical document; a web browser’s back and forward button functionality). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claim is not patent eligible.

The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-14, 16-23 and 25-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuthbert (U.S. Patent Application Publication 2013/0216989).

providing to said subject a digital interface for: 
receiving a lifestyle intervention regimen to achieve a therapeutic milestone for said cardiometabolic disorder (¶0027), wherein said lifestyle intervention regimen comprises a dietary regimen, and said dietary regimen comprises a plant based diet and a culinary literacy program comprising at least one of recipes, ingredients and local ingredient acquisition locations (¶0027; ¶0056 and ¶0066; here, the limitation “plant based” is merely non-functional descriptive material and no patentable weight is given;); 
entering subject-specific data for one or more validated compliance parameters associated with said therapeutic milestone for said cardiometabolic disorder (¶0035: “a subject can directly transmit the type of behavior to a system of the invention.”;), wherein said validated compliance parameters are selected from the group consisting of generate meal plan, follow meal plan, procure ingredients from a shopping list, engage with digital interface, log daily targets, log hydration, and communicate with coach (¶0066); and 
receiving from said subject and via the digital interface, said subject-specific data for one or more validated compliance parameters associated with said therapeutic milestone (¶0049: “The subject can enter a plurality of data points within the system of the invention including quantitative data points, for example, biometrics such as height and weight, and qualitative data points, such as sadness and happiness levels.”); 
comparing entry activity comprised of a rate and/or number of said subject-specific data received from said subject via the digital interface with a database of entry activity by prior subjects (¶0043: “The invention can compare the success of a subject, or a plurality of subjects, in achieving such motivational goals.”); and 


Regarding claim 3, Cuthbert further discloses that providing to said subject a digital interface further comprises collecting body metric measurements (¶0027; (¶0049: “The subject can enter a plurality of data points within the system of the invention including quantitative data points, for example, biometrics such as height and weight, and qualitative data points, such as sadness and happiness levels.”).

Regarding claim 4, Cuthbert further discloses that said milestone achievement input suggests additional or alternative lifestyle intervention regimens for increasing the likelihood or degree of milestone achievement (¶0064: “A subject can be provided with a list of recommendations along with a list of objectives.”).

Regarding claim 5, Cuthbert further discloses that said plant based diet further comprises vegetables, fruit, legumes, nuts and seeds, and whole grains (¶0090: “Behavioral-changing decisions can 

Regarding claim 6, Cuthbert further discloses that said culinary literacy program comprises recipes, ingredients and local ingredient acquisition locations (¶0090: “Behavioral-changing decisions can help subjects understand the complexity of ingredients for optimal psychosocial and physical well-being.”; here the limitation “recipes, ingredients and local ingredient acquisition locations” describing different ingredients” is merely non-functional descriptive material and no patentable weight is given).

Regarding claim 7, Cuthbert further discloses that wherein said lifestyle intervention further comprises an activity regimen, and said activity regimen comprises a type, intensity or frequency of exercise, a daily caloric burn target, or a combination there (¶0087: “The subject can, for example, use the messaging system to communicate with the physical therapist in between sessions, and discuss, for example, the possibility of pursuing additional therapy exercises home.  The system of the invention can reward the subject for completing a prescribed set of exercises with a plurality of rewards.”; ¶0090: “Behavioral-changing regimens can provide knowledge of proper exercise, for example, resistance training, endurance training, flexibility training, and balance training, nutrition, peer support, and the ability to cope with the psychological and physical health changes experienced by a user.”).

Regarding claim 8, Cuthbert further discloses that the likelihood is determined as a function of whether a meal plan was followed or logged; or if not, whether a meal fallback was consumed or logged; whether a lifestyle regimen activity was completed or logged; whether a coaching call was completed or logged; whether ingredients on a lifestyle regimen shopping list were procured or logged; whether the 

Regarding claim 9, Cuthbert further discloses that the likelihood is determined by a multi-factorial weighted analysis of two or more, three or more, four or more, five or more, six or more, seven or more, eight or more, or all types, amounts, or rates of entry activity (¶0056: “the system of the invention can use the frequency, duration, seriousness, and basis of current and past behaviors for behavior to identify antecedents, forecast behavior-changing and function-changing objective consequences, and provide behavior-changing and function-changing objectives.”; ¶0063: “Personalized objectives can comprise a plurality of segments, each segment represented as objective milestones, objective goals, daily objectives, partial objectives, monthly objectives, and yearly objectives.  A customized script can be utilized to concatenate two or more objectives, such as objectives 3, 4, 5, 6, 7, 8, 9, 10 or more objectives to generate personalized content based on a subject's behavior.”)

Regarding claim 10, Cuthbert further discloses that said milestone achievement input is provided in the form of a graphical icon or a numerical score (¶0062 teaches the input comprises amounts of food: “The recommendations can include suggestions of types and amounts of food for consumption.”; ¶0064: “Personalized objectives can be quantitative ...”; ¶0066: “The message and calendar platforms can be associated with timestamps.  A timestamp can indicate a point in time wherein an objective was written and made available to a subject.  Pictures or videos can be timestamped and correlated with the goals for people who are nonverbal or cognitively challenged.”).

Regarding claim 11, Cuthbert further discloses that said method comprises collecting body weight metric measurements of said subject via the digital interface and said milestone achievement 

Regarding claim 12, Cuthbert further discloses that said lifestyle-related health condition milestone or therapeutic milestone for said cardiometabolic disorder comprises weight loss (¶0070: “The behavior interpretation system can associate the behavior with potential recommendations.  For example, a user can specify an objective within the objective engine of losing a specified amount of weight.”).

Regarding claim 13, Cuthbert further discloses that cardiometabolic disorder is diabetes, and said therapeutic milestone comprises maintenance of HbAlc, fasting glucose, fasting insulin, alanine transaminase, and/or fasting lipids at a level indicative of therapeutic benefit for a subject having or at risk of having type-II diabetes (¶0086).

Regarding claims 14, 17, 20, 23 and 26, Cuthbert further discloses that the method comprises achieving said therapeutic milestone without pharmaceutical intervention, or with a reduced dosing of one or more pharmaceutical interventions (¶0056 and ¶0066 teaches a dietary regimen).

Regarding claim 16, Cuthbert further discloses that said cardiometabolic disorder is heart disease, and said therapeutic milestone is selected from the group consisting of: weight loss; improved lipid profile; lower blood pressure; and lower resting pulse rate (¶0070: “The behavior interpretation system can associate the behavior with potential recommendations.  For example, a user can specify an objective within the objective engine of losing a specified amount of weight.”).

Regarding claim 18, Cuthbert further discloses that said pharmaceutical intervention(s) comprise one or more interventions selected from the group consisting of: a beta- blocking agent, an alpha-blocking agent, an angiotensin-converting enzyme inhibitor, a statin, a diuretic, and a calcium channel blocker (¶0042: “The system of the invention can communicate with a pharmacy through the Message Platform of the invention, and the system of the invention can be used to place an order, for example, of an antibiotic cream that can be applied to the suture.”; ¶0056, ¶0066, ¶0083 and ¶0087 teaches pharmaceutical intervention; here the limitation “a beta- blocking agent, an alpha-blocking agent, an angiotensin-converting enzyme inhibitor, a statin, a diuretic, and a calcium channel blocker” is merely non-functional descriptive material and no patentable weight is given).

Regarding claim 19, Cuthbert further discloses that said cardiometabolic disorder is hypertension and said therapeutic milestone comprises maintenance of a diastolic and/or systolic blood pressure at a level indicative of therapeutic benefit for a subject having or at risk of having hypertension (¶0052: “the system of the invention can collect personal health information for entry into a database.  Personal health information of a subject can comprise … systolic and diastolic blood pressure measurements”).

Regarding claim 21, Cuthbert further discloses that said pharmaceutical intervention(s) comprise one or more interventions selected from the group consisting of: a beta- blocking agent, an alpha-blocking agent, an angiotensin-converting enzyme inhibitor, an angiotensin II receptor blocker, a calcium channel blocker, a diuretic, and a renin inhibitor (¶0042: “The system of the invention can communicate with a pharmacy through the Message Platform of the invention, and the system of the invention can be used to place an order, for example, of an antibiotic cream that can be applied to the suture.”; ¶0056, 

Regarding claim 22, Cuthbert further discloses that said cardiometabolic disorder is hyperlipidemia and said therapeutic milestone is improved lipid profile (“hyperlipidemia” in ¶0052; “lipid” in ¶0038).

Regarding claim 25, Cuthbert further discloses that said cardiometabolic disorder is coronary artery disease and said therapeutic milestone is selected from the group consisting of: weight loss; improved lipid profile; lower blood pressure; increased stamina; reduced angina; reduced fluid retention; increased coronary arterial blood flow; and reduced arterial plaque (¶0070: “The behavior interpretation system can associate the behavior with potential recommendations.  For example, a user can specify an objective within the objective engine of losing a specified amount of weight.”).

Regarding claim 27, Cuthbert further discloses that said pharmaceutical intervention(s) comprise one or more interventions selected from the group consisting of: a cholesterol-modifying medication selected from the group consisting of a statin, exetimibe, and PCSK9 inhibitors; an anti-coagulant, preferably selected from the group consisting of an anti-platelet agent (e.g. aspirin or Plavix), warfarin, low-molecular weight heparin, a direct thrombin inhibitor, and a factor Xa inhibitor; a beta-blocking agent, a vasodilator; a diuretic; and an angiotensin-converting enzyme inhibitor and an angiotensin II receptor blocking agent (¶0056: “a subject with a history of non-compliance with prescribed medical regimens can seek a behavior-changing objective to comply with a low cholesterol regimen.”).

Regarding claim 28, Cuthbert further discloses that said milestone achievement input is provided by a reference physician (¶0027: “A system of the invention can support any number of users, who can be, for example, physicians, clinicians, patients, caregivers, attendants, and researchers.”).

Regarding claim 29, Cuthbert further discloses step e) initiating direct personal feedback to said subject or increasing the level of direct personal feedback provided to said subject when said subject is predicted to be likely to miss their milestone (¶0089: “The system of the invention identifies germane, pragmatic, and consequential goals and presents objectives and recommendations towards achieving a goal to a subject.  A plurality of distinct types of behaviors can be monitored, changed, and scored by the system of the invention.”).

Regarding claim 30, Cuthbert further discloses transmitting the digital interface from a digital interface server to a user local display (¶0045: “The system and method of the invention can mine data detected by a plurality of sensors, from a plurality of devices, and from a plurality of databases.”; ¶0051: “The system of the invention provides a platform for behavioral databases that can communicate with a plurality of electronic devices that can be used by health care providers or subjects.”).

Regarding claim 31, Cuthbert further discloses that said user local display is a component of a user local device, wherein said user local device comprises the user-local display, a user local processor, and a user local datalink (¶0051: “The system of the invention provides a platform for behavioral databases that can communicate with a plurality of electronic devices that can be used by health care providers or subjects.”).



Regarding claim 33, Cuthbert further discloses that said providing said subject with milestone achievement input comprises transmitting computer readable instructions to said user-local device through said user-local datalink, wherein said computer readable instructions are configured to display a message comprising said input on said user-local display (¶0051: “The system of the invention provides a platform for behavioral databases that can communicate with a plurality of electronic devices that can be used by health care providers or subjects.”).

Regarding claim 34, Cuthbert further discloses that said message comprises a pre-configured communication indicating likelihood of success (¶0070).

Regarding claim 35, Cuthbert further discloses that said message further comprises a pre-configured communication indicating an additional lifestyle intervention for increasing likelihood of success (¶0070).

Regarding claim 36, Cuthbert further discloses that said communication indicating an additional lifestyle intervention for increasing likelihood of success is a message indicating an amount of increase in one or more validated compliance parameters to achieve a predicted likelihood of success (¶0070).



Regarding claim 38, Cuthbert further discloses that said message comprises a pre-configured communication requesting entry of subject-specific data via the digital interface (¶0127: “The system optionally sends the subject electronic messages or calendar reminders, or request for relevant information.”).

Regarding claim 39, Cuthbert further discloses that said message comprises an interface with an automated chat module (¶0074: “A messaging platform within the objective engine can be configured by a user or a subject from a plurality of available systems for social messaging.”; see also ¶0104 and ¶0113).

Regarding claim 40, please see the supra rejection of claim 2. 

Regarding claim 41, please see the supra rejection of claim 2. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 8/19/2021, p. 16.
        2 July 2015 Update Appendix 1: Examples, available at <https://www.uspto.gov/sites/default/files/documents/101_examples_1to36.pdf>
        3 Applicant Response filed 8/19/2021, pp. 16-18.
        4 Applicant Response filed 8/19/2021, pp. 18-19.
        5 Applicant Response filed 8/19/2021, p. 19.
        6 It is noted that claim recites the step of “collecting body metric measurements” as optional and, therefore, no patentable weight is given. Even if given, in arguendo, under the broadest reasonable interpretation, mere collection can be done merely pencil and paper.